Title: From Benjamin Franklin to [Barbeu-Dubourg], [after 2 October? 1777]
From: Franklin, Benjamin
To: Barbeu-Dubourg, Jacques


[After October 2, 1777?]
You know, my dear Friend, that I am not capable of refusing you any Thing in my Power, which would be a real Kindness to you or any Friend of yours: But when I am certain that what you request would be directly the contrary, I ought to refuse it. I know that Officers going to America for Employment will probably be disappointed: That our armies are full; that [there] are a Number of Expectants unemployed and starving for want of Subsistence; that my Recommendation will not make Vacancies; nor can it fill them to the prejudice to those who have a better Claim; That some of those Officers I have been prevail’d on to recommend have by their Conduct given no favourable Impression of my Judgment in military Merit: and then the Voyage is long, the Passage very expensive, and the Hazard of being taken and imprison’d by the English very considerable. If after all no Place affording a Livelihood can be found for the Gentleman, he will perhaps be distress’d, in a strange Country, and ready to blaspheme his Friends that by their Solicitations procur’d for him so unhappy a Situation. Permit me to mention to you that in my Opinion the natural Complacence of this Country often carries People too far in the Article of Recommendations. You give them with too much Facility to Persons of whose real Characters you know nothing, and sometimes at the request of others of whom you know as little. Frequently if a Man has no useful Talents, is good for nothing, and burthensome to his Relations, or is indiscreet, profligate and extravagant, they are glad to get rid of him by sending him to the other End of the World; and for that purpose scruple not to recommend him to those they wish should recommend him to others, as a bon sujet plein de merite, &c. &c. In consequence of my crediting such Recommendations, my own are out of Credit, and I cannot advise any body to have the least Dependance on them. If after knowing this you persist in desiring my Recommendation of this Person who is known neither to me nor to you, I will give it; tho’ as I said before, I ought to refuse it.
These Applications are my perpetual Torment. People will believe, notwithstanding my continually repeated Declarations to the Contrary, that I am sent hither to engage Officers. In Truth I never had any such Orders. It was never so much as intimated to me that it would be agreable to my Constituents. I have even received for what I have done of the kind, not indeed an absolute Rebuke, but some pretty strong Hints of Disapprobation. Not a Day passes in which I have not a Number of soliciting Visits besides Letters. If I could gratify them all or any of them it would be a Pleasure. I might indeed give them the Recommendations and the Promises they desire, and thereby please them for the present. But when the certain Disappointment of the Expectations with which they will so obstinately flatter themselves shall arrive, they must curse me for complying with their mad Requests, and not undeceiving them, and will become so many Enemies to our Cause and Country. You can have no Conception how I am harass’d. All my Friends are sought out and teiz’d to teaze me; Great Officers of all Ranks in all Departments, Ladies great and small, besides profess’d Sollicitors, worry me from Morning to Night. The Noise of Every Coach now that enters my Court terrifies me. I am afraid to accept an Invitation to dine abroad, being almost sure of meeting with some Officer, or Officer’s Friend, who as soon as I am put into good Humour by a glass or two of Champaign begins his Attack upon me. Luckily I do not often in my sleep dream myself in these vexatious Situations, or I should be afraid of what are now my only Hours of Comfort. If therefore you have the least remaining Kindness for me, if you would not help to drive me out of France, for God’s sake, my dear Friend, let this your 23d Application be the last.
